Citation Nr: 1543074	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle sprain with degenerative joint disease from January 12, 2012, to February 24, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain with degenerative joint disease from February 24, 2014, to the present.  


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In the August 2012 rating decision, the RO granted service connection for residuals of a right ankle sprain with degenerative joint disease effective January 12, 2012, and assigned a 10 percent disability rating.  In a March 2014 rating decision, the RO assigned a 20 percent disability rating for residuals of a right ankle sprain with degenerative joint disease effective February 25, 2014.  This grant is part of the benefits sought on appeal and not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In adjudicating the Veteran's claim for an increased rating for a right ankle disability, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the RO in an unappealed May 2014 rating decision denied a claim for TDIU based on his assertion that he is unemployable due to his service-connected Graves' disease.  Thus, the issue of TDIU is not part of the claim for an increased rating for the right ankle disability.

As explained below, the Board is granting a 20 percent disability rating for the right ankle disability from January 12, 2012, to February 24, 2014.  

The issues of entitlement to service connection for a neurological disorder of the right foot secondary to the service-connected right ankle disorder, entitlement to service connection for a shortened right leg as secondary to the right ankle disorder, a left ankle disorder secondary to the right ankle disorder, a skin disorder secondary to service-connected Graves' disease, loss of hair secondary to Graves' disease, and insomnia secondary to Graves' disease have been raised by the record in May 2012 and January, February, and May 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating in excess of 20 percent for the right ankle disability is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of evidence shows that from January 12, 2012, to February 24, 2014, the residuals of a right ankle sprain with degenerative joint disease were manifested after repetitive use by more movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.


CONCLUSION OF LAW

From January 12, 2012, to February 24, 2014, the criteria for an initial 20 percent disability rating for residuals of a right ankle sprain with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met for the limited purpose of assigning an initial 20 percent disability rating for residuals of a right ankle sprain with degenerative joint disease from January 12, 2012, to February 24, 2014.  Given the favorable decision below and the fact that the Board is remanding the issues of entitlement to an initial rating in excess of 20 percent for the right ankle disability, a detailed explanation of how VA complied with the VCAA to the extent necessary to assign an initial 20 percent disability rating for the right ankle disability from January 12, 2012, to February 24, 2014, is unnecessary.

Pertinent law and regulations

Diagnostic Code 5271 (ankle, limited motion of) calls for the assignment of a 
10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.

Analysis

At a February 2012 VA examination, the range of motion of the right ankle was plantar flexion to 45 degrees and dorsiflexion to 15 degrees.  Giving the Veteran the benefit of the doubt, the Board concludes that evidence shows that from January 12, 2012, to February 24, 2014, the residuals of a right ankle sprain with degeneratve joint disease have been manifested by symptoms analogous to marked limitation of motion.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding the right ankle disability.  At the February 2012 VA examination, there was painful motion at 35 degrees of plantar flexion and 15 degrees of dorsiflexion.  After repetitive-motion testing, the range of motion in the right ankle was plantar flexion to 45 degrees and dorsiflexion to 20 degrees or greater.  After repetitive use, the right ankle was manifested by more movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  With consideration of these findings, there is sufficient evidence to warrant a 20 percent disability rating from January 12, 2012, to February 24, 2014, pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the right ankle disability.

The Board does not have to consider whether an extraschedular rating is warranted because the issue of entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain with degenerative joint disease is being remanded for further development.

As discussed above, the Board concludes that the issue of TDIU has not been raised in this case with regard to the claim for an increased rating for the right ankle disability.


ORDER

An initial 20 percent disability rating for residuals of a right ankle sprain with degenerative joint disease from January 12, 2012, to February 24, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has been receiving Social Security disability benefits.  The AOJ should obtain all records from the Social Security Administration pertaining to the claim for Social Security disability benefits.

In light of the above reason for remanding the claim, the AOJ should ask the Veteran to identify any additional treatment for his right ankle disability and obtain any identified records as well as any additional records from the VA Pacific Islands Health Care System since November 2013.

If and only if the evidence suggests that the right ankle disability has worsened since the February 2014 VA examination, the AOJ should schedule the Veteran for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his right ankle disability and obtain any identified records.  Regardless of the claimant's response, obtain additional records from the VA Pacific Islands Health Care System since November 2013.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, if and only if the evidence suggests that the right ankle disability has worsened since the February 2014 VA examination, the AOJ should schedule the Veteran for a new examination to determine the nature and extent of his residuals of a right ankle sprain with degenerative joint disease.

4.  Thereafter, the AOJ must readjudicate issues of (1) entitlement to an initial rating in excess of 20 percent for the right ankle disability.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


